United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 2, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-11237
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANDREA GARAY,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 4:06-CR-62-1
                         --------------------

Before HIGGINBOTHAM, WIENER, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Andrea Garay

preserves for further review her contention that her sentence,

based upon facts not alleged in the indictment or proven to a

jury beyond a reasonable doubt, is unreasonable because this

court’s post-Booker** rulings have effectively reinstated the

mandatory Sentencing Guideline regime condemned in Booker.         Garay

concedes that her argument is foreclosed by United States v.

Mares, 402 F.3d 511 (5th Cir.), cert. denied, 126 S. Ct. 43

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                          No. 06-11237
                               -2-

(2005), and its progeny, which have outlined this court’s

methodology for reviewing sentences for reasonableness.   The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.